





iPASS INC.
2003 EQUITY INCENTIVE PLAN
ADOPTED: JANUARY 15, 2003
APPROVED BY STOCKHOLDERS: MARCH 17, 2003
AMENDED: June 24, 2009
Amendment Approved By Stockholders: AUGUST 18, 2009
AMENDED BY THE BOARD OF DIRECTORS: JULY 6, 2016
TERMINATION DATE: JANUARY 14, 2023
1.
Purposes.

(a)Eligible Stock Award Recipients. The persons eligible to receive Stock Awards
are Employees, Directors and Consultants.
(b)Available Stock Awards. The purpose of the Plan is to provide a means by
which eligible recipients of Stock Awards may be given an opportunity to benefit
from increases in value of the Common Stock through the granting of the
following Stock Awards: (i) Options, (ii) Restricted Stock Awards, (iii) Stock
Appreciation Rights, (iv) Phantom Stock and (v) Other Stock Awards.
(c)General Purpose. The Company, by means of the Plan, seeks to retain the
services of the group of persons eligible to receive Stock Awards, to secure and
retain the services of new members of this group and to provide incentives for
such persons to exert maximum efforts for the success of the Company and its
Affiliates.
2.Definitions.
(a)“Affiliate” means any parent corporation or subsidiary corporation of the
Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.
(b)“Board” means the Board of Directors of the Company.
(c)“Capitalization Adjustment” has the meaning ascribed to that term in Section
11(a).
(d)“Change In Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:
(i)any Exchange Act Person becomes the Owner, directly, or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur (A) on account of
the acquisition of securities of the Company by an institutional investor, any
affiliate thereof or any other Exchange Act Person that acquires the Company’s
securities in a transaction or series of related transactions that are primarily
a private financing transaction for the Company or (B) solely because the level
of Ownership held by any Exchange Act Person (the “Subject Person”) exceeds the
designated percentage threshold of the outstanding voting securities as a result
of a repurchase or other acquisition of voting securities by the Company
reducing the number of shares outstanding, provided that if a Change in Control
would occur (but for the operation of this sentence) as a result of the
acquisition of voting securities by the Company, and after such share
acquisition, the Subject Person becomes the Owner of any additional voting
securities that, assuming the repurchase or other acquisition had not occurred,
increases the percentage of the then outstanding voting securities Owned by the
Subject Person over the designated percentage threshold, then a Change in
Control shall be deemed to occur;
(ii)there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company if, immediately after the
consummation of such merger, consolidation or similar





--------------------------------------------------------------------------------





transaction, the stockholders of the Company immediately prior thereto do not
Own, directly or indirectly, either (A) outstanding voting securities
representing more than fifty percent (50%) of the combined outstanding voting
power of the surviving Entity in such merger, consolidation or similar
transaction or (B) more than fifty percent (50%) of the combined outstanding
voting power of the parent of the surviving Entity in such merger, consolidation
or similar transaction;
(iii)the stockholders of the Company approve or the Board approves a plan of
complete dissolution or liquidation of the Company, or a complete dissolution or
liquidation of the Company shall otherwise occur;
(iv)there is consummated a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are Owned by stockholders of the Company in
substantially the same proportion as their Ownership of the Company immediately
prior to such sale, lease, license or other disposition; or
(v)individuals who, on the date this Plan is adopted by the Board, are members
of the Board (the “Incumbent Board”) cease for any reason to constitute at least
a majority of the members of the Board; (provided, however, that if the
appointment or election (or nomination for election) of any new Board member was
approved or recommended by a majority vote of the members of the Incumbent Board
then still in office, such new member shall, for purposes of this Plan, be
considered as a member of the Incumbent Board).
The term Change in Control shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company.
Notwithstanding the foregoing or any other provision of this Plan, the
definition of Change in Control (or any analogous term) in an individual written
agreement between the Company or any Affiliate and the Participant shall
supersede the foregoing definition with respect to Stock Awards subject to such
agreement (it being understood, however, that if no definition of Change in
Control or any analogous term is set forth in such an individual written
agreement, the foregoing definition shall apply).
(e)“Code” means the Internal Revenue Code of 1986, as amended.
(f)“Committee” means a committee of one or more members of the Board appointed
by the Board in accordance with Section 3(c).
(g)“Common Stock” means the common stock of the Company.
(h)“Company” means iPass Inc., a Delaware corporation.
(i)“Consultant” means any person, including an advisor, (i) engaged by the
Company or an Affiliate to render consulting or advisory services and who is
compensated for such services or (ii) serving as a member of the Board of
Directors of an Affiliate and who is compensated for such services. However, the
term “Consultant” shall not include Directors who are not compensated by the
Company for their services as Directors, and the payment of a director’s fee by
the Company for services as a Director shall not cause a Director to be
considered a “Consultant” for purposes of the Plan.
(j)“Continuous Service” means that the Participant’s service with the Company or
an Affiliate, whether as an Employee, Director or Consultant, is not interrupted
or terminated. A change in the capacity in which the Participant renders service
to the Company or an Affiliate as an Employee, Consultant or Director or a
change in the entity for which the Participant renders such service, provided
that there is no interruption or termination of the Participant’s service with
the Company or an Affiliate, shall not terminate a Participant’s Continuous
Service. For example, a change in status from an employee of the Company to a
consultant to an Affiliate or to a Director shall not constitute an interruption
of Continuous Service. The Board or the chief executive officer of the Company,
in that party’s sole discretion, may determine whether Continuous Service shall
be considered interrupted in the case of any leave of absence approved by that
party, including





--------------------------------------------------------------------------------





sick leave, military leave or any other personal leave. Notwithstanding the
foregoing, a leave of absence shall be treated as Continuous Service for
purposes of vesting in a Stock Award only to such extent as may be provided in
the Company’s leave of absence policy or in the written terms of the
Participant’s leave of absence.
(k)“Corporate Transaction” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:
(i)a sale or other disposition of all or substantially all, as determined by the
Board in its discretion, of the consolidated assets of the Company and its
Subsidiaries;
(ii)a sale or other disposition of at least ninety percent (90%) of the
outstanding securities of the Company;
(iii)a merger, consolidation or similar transaction following which the Company
is not the surviving corporation; or
(iv)a merger, consolidation or similar transaction following which the Company
is the surviving corporation but the shares of Common Stock outstanding
immediately preceding the merger, consolidation or similar transaction are
converted or exchanged by virtue of the merger, consolidation or similar
transaction into other property, whether in the form of securities, cash or
otherwise.
(l)“Covered Employee” means the chief executive officer and the four (4) other
highest compensated officers of the Company for whom total compensation is
required to be reported to stockholders under the Exchange Act, as determined
for purposes of Section 162(m) of the Code.
(m)“Director” means a member of the Board.
(n)“Disability” means the permanent and total disability of a person within the
meaning of Section 22(e)(3) of the Code.
(o)“Employee” means any person employed by the Company or an Affiliate. Service
as a Director or payment of a director’s fee by the Company for such service or
for service as a member of the Board of Directors of an Affiliate shall not be
sufficient to constitute “employment” by the Company or an Affiliate.
(p)“Entity” means a corporation, partnership or other entity.
(q)“Exchange Act” means the Securities Exchange Act of 1934, as amended.
(r)“Exchange Act Person” means any natural person, Entity or “group” (within the
meaning of Section 13(d) or 14(d) of the Exchange Act), except that “Exchange
Act Person” shall not include (A) the Company or any Subsidiary of the Company,
(B) any employee benefit plan of the Company or any Subsidiary of the Company or
any trustee or other fiduciary holding securities under an employee benefit plan
of the Company or any Subsidiary of the Company, (C) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (D) an Entity
Owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their Ownership of stock of the Company.
(s)“Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:
(i)If the Common Stock is listed on any established stock exchange or traded on
the Nasdaq National Market or the Nasdaq SmallCap Market, the Fair Market Value
of a share of Common Stock shall be the closing sales price for such stock (or
the closing bid, if no sales were reported) as quoted on such exchange or market
(or the exchange or market with the greatest volume of trading in the Common
Stock) on the last market trading day prior to the day of determination, as
reported in The Wall Street Journal or such other source as the Board deems
reliable.
(ii)In the absence of such markets for the Common Stock, the Fair Market Value
shall be determined in good faith by the Board.
(t)“Non-Employee Director” means a Director who either (i) is not currently an
employee or officer of the Company or its parent or a subsidiary, does not
receive compensation, either directly or indirectly, from the Company or its
parent or a subsidiary, for services rendered as a consultant or in any capacity
other than as a Director (except for an amount as to which disclosure would not
be required under Item 404(a) of Regulation S-K promulgated pursuant to the
Securities Act (“Regulation S-K”)), does not possess an interest





--------------------------------------------------------------------------------





in any other transaction for which disclosure would be required under Item
404(a) of Regulation S-K, and is not engaged in a business relationship for
which disclosure would be required pursuant to Item 404(b) of Regulation S-K; or
(ii) is otherwise considered a “non-employee director” for purposes of Rule
16b-3.
(u)“Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.
(v)“Option” means a nonstatutory stock option granted pursuant to the Plan that
is not intended to qualify as an incentive stock option within the meaning of
Section 422 of the Code and the regulations promulgated thereunder.
(w)“Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an individual Option grant.
Each Option Agreement shall be subject to the terms and conditions of the Plan.
(x)“Optionholder” means a person to whom an Option is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Option.
(y)“Other Stock Award” means an award based in whole or in part by reference to
the Common Stock granted pursuant to the terms and conditions of Section 7(d).
(z)“Outside Director” means a Director who either (i) is not a current employee
of the Company or an “affiliated corporation” (within the meaning of Treasury
Regulations promulgated under Section 162(m) of the Code), is not a former
employee of the Company or an “affiliated corporation” who receives compensation
for prior services (other than benefits under a tax-qualified retirement plan)
during the taxable year, has not been an officer of the Company or an
“affiliated corporation”, and does not receive remuneration from the Company or
an “affiliated corporation,” either directly or indirectly, in any capacity
other than as a Director or (ii) is otherwise considered an “outside director”
for purposes of Section 162(m) of the Code.
(aa)“Own,” “Owned,” “Owner,” “Ownership” A person or Entity shall be deemed to
“Own,” to have “Owned,” to be the “Owner” of, or to have acquired “Ownership” of
securities if such person or Entity, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
voting power, which includes the power to vote or to direct the voting, with
respect to such securities.
(ab)“Participant” means a person to whom a Stock Award is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Stock
Award.
(ac)“Plan” means this iPass Inc. 2003 Equity Incentive Plan.
(ad)“Phantom Stock” means the right to receive shares of Common Stock granted
pursuant to the terms and conditions of Section 7(b).
(ae)“Restricted Stock Award” means an award of shares of Common Stock which is
granted pursuant to the terms and conditions of Section 7(a).
(af)“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.
(ag)“Securities Act” means the Securities Act of 1933, as amended.
(ah)“Stock Appreciation Right” means a right to receive the appreciation of
Common Stock that may be granted pursuant to the terms and conditions of Section
7(c).
(ai)“Stock Award” means any right granted under the Plan, including an Option, a
Restricted Stock Award, Phantom Stock, a Stock Appreciation Right and an Other
Award.
(aj)“Stock Award Agreement” means a written agreement between the Company and a
holder of a Stock Award evidencing the terms and conditions of an individual
Stock Award grant. Each Stock Award Agreement shall be subject to the terms and
conditions of the Plan.
(ak)“Subsidiary” means, with respect to the Company, (i) any corporation of
which more than fifty percent (50%) of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, Owned
by the Company, and (ii) any partnership in which the Company





--------------------------------------------------------------------------------





has a direct or indirect interest (whether in the form of voting or
participation in profits or capital contribution) of more than fifty percent
(50%).
3.Administration.
(a)Administration by Board. The Board shall administer the Plan unless and until
the Board delegates administration to a Committee, as provided in Section 3(c).
(b)Powers of Board. The Board shall have the power, subject to, and within the
limitations of, the express provisions of the Plan:
(i)To determine from time to time which of the persons eligible under the Plan
shall be granted Stock Awards; when and how each Stock Award shall be granted;
what type or combination of types of Stock Award shall be granted; the
provisions of each Stock Award granted (which need not be identical), including
the time or times when a person shall be permitted to receive Common Stock
pursuant to a Stock Award; and the number of shares of Common Stock with respect
to which a Stock Award shall be granted to each such person.
(ii)To construe and interpret the Plan and Stock Awards granted under it, and to
establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Stock Award Agreement, in a manner and to
the extent it shall deem necessary or expedient to make the Plan fully
effective.
(iii)To effect, at any time and from time to time, with the consent of any
adversely affected Optionholder, (1) the reduction of the exercise price of any
outstanding Option under the Plan, (2) the cancellation of any outstanding
Option under the Plan and the grant in substitution therefor of (A) a new Option
under the Plan or another equity plan of the Company covering the same or a
different number of shares of Common Stock, (B) a Restricted Stock Award
(including a stock bonus), (C) a Stock Appreciation Right, (D) Phantom Stock,
(E) Other Stock Awards, (F) cash and/or (G) other valuable consideration (as
determined by the Board, in its sole discretion), or (3) any other action that
is treated as a repricing under generally accepted accounting principles.
(iv)To amend the Plan or a Stock Award as provided in Section 12.
(v)To terminate or suspend the Plan as provided in Section 13.
(vi)Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
that are not in conflict with the provisions of the Plan.
(c)Delegation to Committee.
(i)General. The Board may delegate administration of the Plan to a Committee or
Committees of one (1) or more members of the Board, and the term “Committee”
shall apply to any person or persons to whom such authority has been delegated.
If administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board, including the power to delegate to a subcommittee any of the
administrative powers the Committee is authorized to exercise (and references in
this Plan to the Board shall thereafter be to the Committee or subcommittee),
subject, however, to such resolutions, not inconsistent with the provisions of
the Plan, as may be adopted from time to time by the Board. The Board may
abolish the Committee at any time and revest in the Board the administration of
the Plan.
(ii)Section 162(m) and Rule 16b-3 Compliance. In the discretion of the Board,
the Committee may consist solely of two or more Outside Directors, in accordance
with Section 162(m) of the Code, and/or solely of two or more Non-Employee
Directors, in accordance with Rule 16b-3. In addition, the Board or the
Committee may delegate to a committee of one or more members of the Board the
authority to grant Stock Awards to eligible persons who are either (a) not then
Covered Employees and are not expected to be Covered Employees at the time of
recognition of income resulting from such Stock Award, (b) not persons with
respect to whom the Company wishes to comply with Section 162(m) of the Code, or
(c) not then subject to Section 16 of the Exchange Act.





--------------------------------------------------------------------------------





(d)Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.
(e)Arbitration. Any dispute or claim concerning any Stock Awards granted (or not
granted) pursuant to the Plan or any disputes or claims relating to or arising
out of the Plan shall be fully, finally and exclusively resolved by binding and
confidential arbitration conducted pursuant to the rules of Judicial Arbitration
and Mediation Services, Inc. (“JAMS”) in San Francisco. The Company shall pay
all arbitration fees. In addition to any other relief, the arbitrator may award
to the prevailing party recovery of its attorneys’ fees and costs. By accepting
a Stock Award, Participants and the Company waive their respective rights to
have any such disputes or claims tried by a judge or jury.
4.Shares Subject to the Plan.
(a)Share Reserve. Subject to the provisions of Section 11(a) relating to
Capitalization Adjustments, the shares of Common Stock that may be issued
pursuant to Stock Awards shall not exceed in the aggregate (i) the number of
shares issued pursuant to the Plan prior to June 29, 2016, and no longer subject
to Stock Awards, plus (ii) 25,323,789 shares.
(b)Reversion of Shares to the Share Reserve. If any Stock Award shall for any
reason expire or otherwise terminate, in whole or in part, without having been
exercised in full, or if any shares of Common Stock issued to a Participant
pursuant to a Stock Award are forfeited back to or repurchased by the Company,
including, but not limited to, any repurchase or forfeiture caused by the
failure to meet a contingency or condition required for the vesting of such
shares, then the shares of Common Stock not acquired under such Stock Award
shall revert to and again become available for issuance under the Plan. If any
shares from a Stock Award are not delivered to a Participant (because such
shares are withheld for taxes, the Stock Award is net exercised or otherwise)
the shares that are not delivered shall revert to and again become available for
issuance under the Plan. If the exercise price of any Stock Award is satisfied
by tendering shares of Common Stock held by the Participant (either by actual
delivery or attestation), then the number of shares equal to such payment of
Common Stock shall revert to and again become available for issuance under the
Plan.
(c)Source of Shares. The shares of Common Stock subject to the Plan may be
unissued shares or reacquired shares, bought on the market or otherwise.
5.Eligibility.
(a)Eligibility for Specific Stock Awards. Stock Awards may be granted to
Employees, Directors and Consultants.
(b)Consultants. A Consultant shall not be eligible for the grant of a Stock
Award if, at the time of grant, a Form S-8 Registration Statement under the
Securities Act (“Form S-8”) is not available to register either the offer or the
sale of the Company’s securities to such Consultant because of the nature of the
services that the Consultant is providing to the Company, because the Consultant
is not a natural person, or because of any other rule governing the use of Form
S-8, unless the Company determines both (i) that such grant (A) shall be
registered in another manner under the Securities Act (e.g., on a Form S-3
Registration Statement) or (B) does not require registration under the
Securities Act in order to comply with the requirements of the Securities Act,
if applicable, and (ii) that such grant complies with the securities laws of all
other relevant jurisdictions.
6.Option Provisions.
Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. All Options shall be designated nonstatutory
stock options at the time of grant. The provisions of separate Options need not
be identical, but each Option shall include (through incorporation of provisions
hereof by reference in the Option or otherwise) the substance of each of the
following provisions:
(a)Exercise Price of An Option. The exercise price of each Option shall be
determined by the Board, in its discretion. Notwithstanding the foregoing, an
Option may be granted with an exercise price lower than that set forth in the
preceding sentence if such Option is granted pursuant





--------------------------------------------------------------------------------





to an assumption or substitution for another option in a manner satisfying the
provisions of Section 424(a) of the Code.
(b)Consideration. The purchase price of Common Stock acquired pursuant to an
Option shall be paid, to the extent permitted by applicable statutes and
regulations, either (i) in cash at the time the Option is exercised or (ii) at
the discretion of the Board (1) by delivery to the Company of other Common
Stock, (2) according to a deferred payment or other similar arrangement with the
Optionholder (3) upon the “net exercise” of the Option or (4) in any other form
of legal consideration that may be acceptable to the Board. Unless otherwise
specifically provided in the Option, the purchase price of Common Stock acquired
pursuant to an Option that is paid by delivery to the Company of other Common
Stock acquired, directly or indirectly from the Company, shall be paid only by
shares of the Common Stock of the Company that have been held for more than six
(6) months (or such longer or shorter period of time required to avoid a charge
to earnings for financial accounting purposes). At any time that the Company is
incorporated in Delaware, payment of the Common Stock’s “par value,” as defined
in the Delaware General Corporation Law, shall not be made by deferred payment.
In the case of any deferred payment arrangement, interest shall be compounded at
least annually and shall be charged at the minimum rate of interest necessary to
avoid (1) the treatment as interest, under any applicable provisions of the
Code, of any amounts other than amounts stated to be interest under the deferred
payment arrangement and (2) the treatment of the Option as a variable award for
financial accounting purposes.
In the case of a “net exercise” of an Option, the Company will not require a
payment from the Participant but will withhold from the shares exercised by the
Participant whole shares with a Fair Market Value approximately equal to the
aggregate exercise price. With respect to any fractional share required to be
withheld for the net exercise, the Company may accept a cash payment for the
value of the fractional share.
(c)Transferability of an Option. An Option shall be transferable to the extent
provided in the Option Agreement. If the Option does not provide for
transferability, then the Option shall not be transferable except by will or by
the laws of descent and distribution and shall be exercisable during the
lifetime of the Optionholder only by the Optionholder. Notwithstanding the
foregoing, the Optionholder may, by delivering written notice to the Company, in
a form satisfactory to the Company, designate a third party who, in the event of
the death of the Optionholder, shall thereafter be entitled to exercise the
Option.
(d)Vesting Generally. The total number of shares of Common Stock subject to an
Option may, but need not, vest and therefore become exercisable in periodic
installments that may, but need not, be equal. The Option may be subject to such
other terms and conditions on the time or times when it may be exercised (which
may be based on performance or other criteria) as the Board may deem
appropriate. The vesting provisions of individual Options may vary. The
provisions of this Section 6(d) are subject to any Option provisions governing
the minimum number of shares of Common Stock as to which an Option may be
exercised.
(e)Termination of Continuous Service. In the event that an Optionholder’s
Continuous Service terminates (other than upon the Optionholder’s death or
Disability), the Optionholder may exercise his or her Option (to the extent that
the Optionholder was entitled to exercise such Option as of the date of
termination) but only within such period of time ending on the earlier of (i)
the date three (3) months following the termination of the Optionholder’s
Continuous Service (or such longer or shorter period specified in the Option
Agreement or (ii) the expiration of the term of the Option as set forth in the
Option Agreement. If, after termination, the Optionholder does not exercise his
or her Option within the time specified in the Option Agreement, the Option
shall terminate.





--------------------------------------------------------------------------------





(f)Extension of Termination Date. An Optionholder’s Option Agreement may also
provide that if the exercise of the Option following the termination of the
Optionholder’s Continuous Service (other than upon the Optionholder’s death or
Disability) would be prohibited at any time solely because the issuance of
shares of Common Stock would violate the registration requirements under the
Securities Act, then the Option shall terminate on the earlier of (i) the
expiration of the term of the Option set forth in the Option Agreement or (ii)
the expiration of a period of three (3) months after the termination of the
Optionholder’s Continuous Service during which the exercise of the Option would
not be in violation of such registration requirements.
(g)Disability of Optionholder. In the event that an Optionholder’s Continuous
Service terminates as a result of the Optionholder’s Disability, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination), but only
within such period of time ending on the earlier of (i) the date twelve (12)
months following such termination (or such longer or shorter period specified in
the Option Agreement or (ii) the expiration of the term of the Option as set
forth in the Option Agreement. If, after termination, the Optionholder does not
exercise his or her Option within the time specified herein, the Option shall
terminate.
(h)Death of Optionholder. In the event that (i) an Optionholder’s Continuous
Service terminates as a result of the Optionholder’s death or (ii) the
Optionholder dies within the period (if any) specified in the Option Agreement
after the termination of the Optionholder’s Continuous Service for a reason
other than death, then the Option may be exercised (to the extent the
Optionholder was entitled to exercise such Option as of the date of death) by
the Optionholder’s estate, by a person who acquired the right to exercise the
Option by bequest or inheritance or by a person designated to exercise the
option upon the Optionholder’s death pursuant to Section 6(c), but only within
the period ending on the earlier of (1) the date eighteen (18) months following
the date of death (or such longer or shorter period specified in the Option
Agreement or (2) the expiration of the term of such Option as set forth in the
Option Agreement. If, after death, the Option is not exercised within the time
specified herein, the Option shall terminate.
(i)Early Exercise. The Option may, but need not, include a provision whereby the
Optionholder may elect at any time before the Optionholder’s Continuous Service
terminates to exercise the Option as to any part or all of the shares of Common
Stock subject to the Option prior to the full vesting of the Option. Any
unvested shares of Common Stock so purchased may be subject to a repurchase
option in favor of the Company or to any other restriction the Board determines
to be appropriate. The Company will not exercise its repurchase option until at
least six (6) months (or such longer or shorter period of time required to avoid
a charge to earnings for financial accounting purposes) have elapsed following
exercise of the Option unless the Board otherwise specifically provides in the
Option.
7.Provisions Of Stock Awards Other Than Options.
(a)Restricted Stock Awards. Each Restricted Stock Award agreement shall be in
such form and shall contain such terms and conditions as the Board shall deem
appropriate. The terms and conditions of the Restricted Stock Award agreements
may change from time to time, and the terms and conditions of separate
Restricted Stock Award agreements need not be identical, but each Restricted
Stock Award agreement shall include (through incorporation of provisions hereof
by reference in the agreement or otherwise) the substance of each of the
following provisions:
(i)Purchase Price. At the time of the grant of a Restricted Stock Award, the
Board will determine the price to be paid by the Participant for each share
subject to the Restricted Stock Award. To the extent required by law, the price
to be paid by the Participant for each share of the Restricted Stock Award will
not be less than the par value of a share of Company Stock. A Restricted Stock
Award may be awarded as a stock bonus to the extent permissible under applicable
law.
(ii)Consideration. The purchase price of Common Stock acquired pursuant to the
Restricted Stock Award agreement shall be paid either: (i) in cash at the time
of purchase; (ii) at the discretion of the Board, according to a deferred
payment or other similar arrangement with the Participant; (iii) by services
rendered or to be rendered to the Company; or (iv) in any other form of legal
consideration that may





--------------------------------------------------------------------------------





be acceptable to the Board in its discretion; provided, however, that at any
time that the Company is incorporated in Delaware, payment of the Common Stock’s
“par value,” as defined in the Delaware General Corporation Law, shall not be
made by deferred payment and must be made in a form of consideration legal under
Delaware Corporation Law.
(iii)Vesting. Shares of Common Stock acquired under the Restricted Stock Award
agreement may, but need not, be subject to a share repurchase option in favor of
the Company in accordance with a vesting schedule to be determined by the Board.
(iv)Termination of Participant’s Continuous Service. In the event that a
Participant’s Continuous Service terminates, the Company may repurchase or
otherwise reacquire any or all of the shares of Common Stock held by the
Participant that have not vested as of the date of termination under the terms
of the Restricted Stock Award agreement. The Company will not exercise its
repurchase option until at least six (6) months (or such longer or shorter
period of time required to avoid a charge to earnings for financial accounting
purposes) have elapsed following the purchase of the restricted stock unless
otherwise provided in the Restricted Stock Award agreement.
(v)Transferability. Rights to acquire shares of Common Stock granted under the
Restricted Stock Award agreement shall be transferable by the Participant only
upon such terms and conditions as are set forth in the Restricted Stock Award
agreement, as the Board shall determine in its discretion, and so long as Common
Stock awarded under the Restricted Stock Award agreement remains subject to the
terms of the Restricted Stock Award agreement.
(b)Phantom Stock. Each Phantom Stock agreement shall be in such form and shall
contain such terms and conditions as the Board shall deem appropriate. The terms
and conditions of the Phantom Stock may change from time to time, and the terms
and conditions of separate Phantom Stock agreements need not be identical, but
each Phantom Stock agreement shall include (through incorporation of provisions
hereof by reference in the agreement or otherwise) the substance of each of the
following provisions:
(i)Consideration. At the time of grant of a Phantom Stock award, the Board will
determine the consideration, if any, to be paid by the Participant upon delivery
of each share of Common Stock subject to the Phantom Stock. To the extent
required by law, the consideration to be paid by the Participant for each share
of the Phantom Stock will not be less than the par value of a share of Company
Stock. The consideration may be paid in any form permitted under applicable
laws.
(ii)Vesting. At the time of the grant of Phantom Stock, the Board may impose
such restrictions or conditions to the vesting of the shares equivalents as it,
in its absolute discretion, deems appropriate, to be contained in the Phantom
Stock agreement.
(iii)Additional Restrictions. At the time of the grant of Phantom Stock, the
Board may impose such restrictions or conditions that delay the delivery of the
consideration after its vesting as it, in its absolute discretion, deems
appropriate to be contained in the Phantom Stock agreement.
(iv)Payment. Phantom Stock may be paid in Common Stock or in cash or any
combination of the two, as determined by the Board and contained in the Phantom
Stock agreement.
(v)Dividend Equivalents. Dividend equivalents may be credited in respect of
shares of Phantom Stock. Such dividend equivalents will be converted into
additional shares of Phantom Stock by dividing (1) the aggregate amount or value
of the dividends paid with respect to that number of shares of Common Stock
equal to the number of shares of Phantom Stock then credited by (2) the Fair
Market Value per share of Common Stock on the payment date for such dividend.
The additional shares of Phantom Stock credited by reason of such dividend
equivalents will be subject to all the terms and conditions of the underlying
Phantom Stock award to which they relate.
(vi)Termination of Participant’s Continuous Service. Except as otherwise
provided in the applicable Stock Award Agreement, shares of Phantom Stock that
have not vested will be forfeited upon the Participant’s termination of service
for any reason.
(c)Stock Appreciation Rights. Each Stock Appreciation Rights Agreement shall be
in such form and shall contain such terms and conditions as the Board shall deem
appropriate. The terms and





--------------------------------------------------------------------------------





conditions of the Stock Appreciation Rights Agreements may change from time to
time, and the terms and conditions of separate Stock Appreciation Rights
Agreements need not be identical, but each Stock Appreciation Rights agreement
shall include (through incorporation of provisions hereof by reference in the
agreement or otherwise) the substance of each of the following provisions:
(i)Strike Price and Calculation of Appreciation. Each Stock Appreciation Right
will be denominated in share equivalents. The appreciation distribution payable
on the exercise of a Stock Appreciation Right will be not greater than an amount
equal to the excess of (A) the aggregate Fair Market Value (on the date of the
exercise of the Stock Appreciation Right) of a number of shares of Common Stock
equal to the number of share equivalents in which the Participant is vested
under such Stock Appreciation Right, and with respect to which the Participant
is exercising the Stock Appreciation Right on such date, over (B) an amount that
will be determined by the committee at the time of grant of the Stock
Appreciation Right.
(ii)Vesting. At the time of the grant of a Stock Appreciation Right, the Board
may impose such restrictions or conditions to the vesting of such shares as it,
in its absolute discretion, deems appropriate, to be contained in the Stock
Appreciation Rights agreement.
(iii)Exercise. To exercise any outstanding Stock Appreciation Right, the
Participant must provide written notice of exercise to the Company in compliance
with the provisions of the Stock Appreciation Rights Agreement evidencing such
right.
(iv)Payment. A Stock Appreciation Right may be paid in Common Stock or in cash
or any combination of the two, as determined by the Board and contained in the
Stock Appreciation Rights agreement evidencing such right.
(v)Termination of Continuous Service. In the event that a Participant’s
Continuous Service terminates, the Participant may exercise his or her Stock
Appreciation Right (to the extent that the Participant was entitled to exercise
such Stock Appreciation Right as of the date of termination) but only within
such period of time ending on the earlier of (i) the date three (3) months
following the termination of the Participant’s Continuous Service (or such
longer or shorter period specified in the Stock Appreciation Rights agreement)
or (ii) the expiration of the term of the Stock Appreciation Right as set forth
in the Stock Appreciation Rights Agreement. If, after termination, the
Participant does not exercise his or her Stock Appreciation Right within the
time specified in the Stock Appreciation Rights Agreement, the Stock
Appreciation Right shall terminate.
(d)Other Stock Award. Other forms of Stock Awards valued in whole or in part by
reference to, or otherwise based on, Company Stock may be granted either alone
or in addition to other Awards under the Plan. Subject to the provisions of the
Plan, the Board shall have sole and complete authority to determine the persons
to whom and the time or times at which such Other Stock Awards will be granted,
the number of shares of Common Stock (or the cash equivalent thereof) to be
granted pursuant to such Other Stock Awards and all other conditions of such
Other Stock Awards.
8.Covenants of the Company.
(a)Availability of Shares. During the terms of the Stock Awards, the Company
shall keep available at all times the number of shares of Common Stock required
to satisfy such Stock Awards.
(b)Securities Law Compliance. The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Stock Awards and to issue and sell shares of Common
Stock upon exercise of the Stock Awards; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
such Stock Award. If, after reasonable efforts, the Company is unable to obtain
from any such regulatory commission or agency the authority which counsel for
the Company deems necessary for the lawful issuance and sale of Common Stock
under the Plan, the Company shall be relieved from any liability for failure to
issue and sell Common Stock upon exercise of such Stock Awards unless and until
such authority is obtained.
9.Use Of Proceeds From Stock.





--------------------------------------------------------------------------------





Proceeds from the sale of Common Stock pursuant to Stock Awards shall constitute
general funds of the Company.
10.
Miscellaneous.

(a)Acceleration of Exercisability and Vesting. The Board shall have the power to
accelerate the time at which a Stock Award may first be exercised or the time
during which a Stock Award or any part thereof will vest in accordance with the
Plan, notwithstanding the provisions in the Stock Award stating the time at
which it may first be exercised or the time during which it will vest.
(b)Stockholder Rights. No Participant shall be deemed to be the holder of, or to
have any of the rights of a holder with respect to, any shares of Common Stock
subject to such Stock Award unless and until such Participant has satisfied all
requirements for exercise of the Stock Award pursuant to its terms.
(c)No Employment or Other Service Rights. Nothing in the Plan or any instrument
executed or Stock Award granted pursuant thereto shall confer upon any
Participant any right to continue to serve the Company or an Affiliate in the
capacity in effect at the time the Stock Award was granted or shall affect the
right of the Company or an Affiliate to terminate (i) the employment of an
Employee with or without notice and with or without cause, (ii) the service of a
Consultant pursuant to the terms of such Consultant’s agreement with the Company
or an Affiliate or (iii) the service of a Director pursuant to the Bylaws of the
Company or an Affiliate, and any applicable provisions of the corporate law of
the state in which the Company or the Affiliate is incorporated, as the case may
be.
(d)Investment Assurances. The Company may require a Participant, as a condition
of exercising or acquiring Common Stock under any Stock Award, (i) to give
written assurances satisfactory to the Company as to the Participant’s knowledge
and experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Stock Award; and (ii) to give written assurances
satisfactory to the Company stating that the Participant is acquiring Common
Stock subject to the Stock Award for the Participant’s own account and not with
any present intention of selling or otherwise distributing the Common Stock. The
foregoing requirements, and any assurances given pursuant to such requirements,
shall be inoperative if (1) the issuance of the shares of Common Stock upon the
exercise or acquisition of Common Stock under the Stock Award has been
registered under a then currently effective registration statement under the
Securities Act or (2) as to any particular requirement, a determination is made
by counsel for the Company that such requirement need not be met in the
circumstances under the then applicable securities laws. The Company may, upon
advice of counsel to the Company, place legends on stock certificates issued
under the Plan as such counsel deems necessary or appropriate in order to comply
with applicable securities laws, including, but not limited to, legends
restricting the transfer of the Common Stock.
(e)Withholding Obligations. To the extent provided by the terms of a Stock Award
Agreement, the Participant may satisfy any federal, state or local tax
withholding obligation relating to the exercise or acquisition of Common Stock
under a Stock Award by any of the following means (in addition to the Company’s
right to withhold from any compensation paid to the Participant by the Company)
or by a combination of such means: (i) tendering a cash payment; (ii)
authorizing the Company to withhold shares of Common Stock from the shares of
Common Stock otherwise issuable to the Participant as a result of the exercise
or acquisition of Common Stock under the Stock Award; provided, however, that no
shares of Common Stock are withheld with a value exceeding the minimum amount of
tax required to be withheld by law (or such lesser amount as may be necessary to
avoid variable award accounting); or (iii) delivering to the Company owned and
unencumbered shares of Common Stock.
11.Adjustments Upon Changes In Stock.
(a)Capitalization Adjustments. If any change is made in, or other event occurs
with respect to, the Common Stock subject to the Plan or subject to any Stock
Award without the receipt of consideration by the Company (through merger,
consolidation, reorganization, recapitalization, reincorporation, stock





--------------------------------------------------------------------------------





dividend, non-stock dividend other than an ordinary cash dividend, stock split,
liquidating dividend, combination of shares, exchange of shares, change in
corporate structure or other transaction not involving the receipt of
consideration by the Company (each a “Capitalization Adjustment”), the Plan will
be appropriately adjusted in the class(es) and maximum number of securities
subject to the Plan pursuant to Sections 4(a) and 4(b), and the outstanding
Stock Awards will be appropriately adjusted in the class(es) and number of
securities and price per share of Common Stock subject to such outstanding Stock
Awards. The Board shall make such adjustments, and its determination shall be
final, binding and conclusive. (The conversion of any convertible securities of
the Company shall not be treated as a transaction “without receipt of
consideration” by the Company.)
(b)Dissolution or Liquidation. In the event of a dissolution or liquidation of
the Company, then all outstanding Options shall terminate immediately prior to
the completion of such dissolution or liquidation, and shares of Common Stock
subject to the Company’s repurchase option may be repurchased by the Company
notwithstanding the fact that the holder of such stock is still in Continuous
Service.
(c)Corporate Transaction. In the event of a Corporate Transaction, any surviving
corporation or acquiring corporation may assume or continue any or all Stock
Awards outstanding under the Plan or may substitute similar stock awards for
Stock Awards outstanding under the Plan (it being understood that similar stock
awards include, but are not limited to, awards to acquire the same consideration
paid to the stockholders or the Company, as the case may be, pursuant to the
Corporate Transaction), and any reacquisition or repurchase rights held by the
Company in respect of Common Stock issued pursuant to Stock Awards may be
assigned by the Company to the successor of the Company (or the successor’s
parent company), if any, in connection with such Corporate Transaction. In the
event that any surviving corporation or acquiring corporation does not assume or
continue any or all such outstanding Stock Awards or substitute similar stock
awards for such outstanding Stock Awards, then with respect to Stock Awards that
have been not assumed, continued or substituted and that are held by
Participants whose Continuous Service has not terminated prior to the effective
time of the Corporate Transaction, the vesting of such Stock Awards (and, if
applicable, the time at which such Stock Awards may be exercised) shall
(contingent upon the effectiveness of the Corporate Transaction) be accelerated
in full to a date prior to the effective time of such Corporate Transaction as
the Board shall determine (or, if the Board shall not determine such a date, to
the date that is five (5) days prior to the effective time of the Corporate
Transaction), the Stock Awards shall terminate if not exercised (if applicable)
at or prior to such effective time, and any reacquisition or repurchase rights
held by the Company with respect to such Stock Awards held by Participants whose
Continuous Service has not terminated shall (contingent upon the effectiveness
of the Corporate Transaction) lapse. With respect to any other Stock Awards
outstanding under the Plan that have not been assumed, continued or substituted,
the vesting of such Stock Awards (and, if applicable, the time at which such
Stock Award may be exercised) shall not be accelerated, unless otherwise
provided in a written agreement between the Company or any Affiliate and the
holder of such Stock Award, and such Stock Awards shall terminate if not
exercised (if applicable) prior to the effective time of the Corporate
Transaction.
(d)Change In Control. A Stock Award held by any Participant whose Continuous
Service has not terminated prior to the effective time of a Change in Control
may be subject to additional acceleration of vesting and exercisability upon or
after such event as may be provided in the Stock Award Agreement for such Stock
Award or as may be provided in any other written agreement between the Company
or any Affiliate and the Participant, but in the absence of such provision, no
such acceleration shall occur.
12.Amendment of the Plan and Stock Awards.
(a)Amendment of Plan. The Board at any time, and from time to time, may amend
the Plan. However, except as provided in Section 11(a) relating to
Capitalization Adjustments, no amendment shall be effective unless approved by
the stockholders of the Company to the extent stockholder approval is necessary
to satisfy applicable law or the rules of any stock exchange on which the Common
Stock is listed.
(b)Stockholder Approval. The Board, in its sole discretion, may submit any other
amendment to the Plan for stockholder approval, including, but not limited to,
amendments to the Plan intended to satisfy





--------------------------------------------------------------------------------





the requirements of Section 162(m) of the Code and the regulations thereunder
regarding the exclusion of performance-based compensation from the limit on
corporate deductibility of compensation paid to Covered Employees.
(c)No Impairment of Rights. Rights under any Stock Award granted before
amendment of the Plan shall not be impaired by any amendment of the Plan unless
(i) the Company requests the consent of the Participant and (ii) the Participant
consents in writing.
(d)Amendment of Stock Awards. The Board at any time, and from time to time, may
amend the terms of any one or more Stock Awards; provided, however, that the
rights under any Stock Award shall not be impaired by any such amendment unless
(i) the Company requests the consent of the Participant and (ii) the Participant
consents in writing.
13.Termination or Suspension of the Plan.
(a)Plan Term. The Board may suspend or terminate the Plan at any time. Unless
sooner terminated, the Plan shall terminate on the day before the twentieth
(20th) anniversary of the last date the Plan is approved by the stockholders of
the Company. No Stock Awards may be granted under the Plan while the Plan is
suspended or after it is terminated.
(b)No Impairment of Rights. Suspension or termination of the Plan shall not
impair rights and obligations under any Stock Award granted while the Plan is in
effect except with the written consent of the Participant.
14.Effective Date of Plan.
The Plan shall become effective as determined by the Board, but no Stock Award
shall be exercised (or, in the case of a stock bonus, shall be granted) unless
and until the Plan has been approved by the stockholders of the Company, which
approval shall be within twelve (12) months before or after the date the Plan is
adopted by the Board.
15.
Choice of Law.

The law of the State of California shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of laws rules.




iPASS INC.
2003 EQUITY INCENTIVE PLAN
STOCK OPTION AGREEMENT
(NONSTATUTORY STOCK OPTION)
Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Stock
Option Agreement, iPass Inc. (the “Company”) has granted you an option under its
2003 Equity Incentive Plan (the “Plan”) to purchase the number of shares of the
Company’s Common Stock indicated in your Grant Notice at the exercise price
indicated in your Grant Notice. Defined terms not explicitly defined in this
Stock Option Agreement but defined in the Plan shall have the same definitions
as in the Plan.
The details of your option are as follows:





--------------------------------------------------------------------------------





1.Vesting. Subject to the limitations contained herein, your option will vest as
provided in your Grant Notice, provided that vesting will cease upon the
termination of your Continuous Service.
2.Number of Shares and Exercise Price. The number of shares of Common Stock
subject to your option and your exercise price per share referenced in your
Grant Notice may be adjusted from time to time for Capitalization Adjustments.
3.Exercise Prior to Vesting (“Early Exercise”). If permitted in your Grant
Notice (i.e., the “Exercise Schedule” indicates that “Early Exercise” of your
option is permitted) and subject to the provisions of your option, you may elect
at any time that is both (i) during the period of your Continuous Service and
(ii) during the term of your option, to exercise all or part of your option,
including the nonvested portion of your option; provided, however, that:
(a)a partial exercise of your option shall be deemed to cover first vested
shares of Common Stock and then the earliest vesting installment of unvested
shares of Common Stock;
(b)any shares of Common Stock so purchased from installments that have not
vested as of the date of exercise shall be subject to the purchase option in
favor of the Company as described in the Company’s form of Early Exercise Stock
Purchase Agreement; and
(c)you shall enter into the Company’s form of Early Exercise Stock Purchase
Agreement with a vesting schedule that will result in the same vesting as if no
early exercise had occurred.
that exceed such limit (according to the order in which they were granted) shall
be treated as Nonstatutory Stock Options.
4.Method of Payment. Payment of the exercise price is due in full upon exercise
of all or any part of your option. You may elect to make payment of the exercise
price in cash or by check or in any other manner permitted by your Grant Notice,
which may include one or more of the following:
(a)In the Company’s sole discretion at the time your option is exercised and
provided that at the time of exercise the Common Stock is publicly traded and
quoted regularly in The Wall Street Journal, pursuant to a program developed
under Regulation T as promulgated by the Federal Reserve Board that, prior to
the issuance of Common Stock, results in either the receipt of cash (or check)
by the Company or the receipt of irrevocable instructions to pay the aggregate
exercise price to the Company from the sales proceeds.
(b)Provided that at the time of exercise the Common Stock is publicly traded and
quoted regularly in The Wall Street Journal, by delivery of already-owned shares
of Common Stock either that you have held for the period required to avoid a
charge to the Company’s reported earnings (generally six (6) months) or that you
did not acquire, directly or indirectly from the Company, that are owned free
and clear of any liens, claims, encumbrances or security interests, and that are
valued at Fair Market Value on the date of exercise. “Delivery” for these
purposes, in the sole discretion of the Company at the time you exercise your
option, shall include delivery to the Company of your attestation of ownership
of such shares of Common Stock in a form approved by the Company.
Notwithstanding the foregoing, you may not exercise your option by tender to the
Company of Common Stock to the extent such tender would violate the provisions
of any law, regulation or agreement restricting the redemption of the Company’s
stock.
5.Whole Shares. You may exercise your option only for whole shares of Common
Stock.
6.Securities Law Compliance. Notwithstanding anything to the contrary contained
herein, you may not exercise your option unless the shares of Common Stock
issuable upon such exercise are then registered under the Securities Act or, if
such shares of Common Stock are not then so registered, the Company has
determined that such exercise and issuance would be exempt from the registration
requirements of the Securities Act. The exercise of your option also must comply
with other applicable laws and regulations governing your option, and you may
not exercise your option if the Company determines that such exercise would not
be in material compliance with such laws and regulations.





--------------------------------------------------------------------------------





7.Term. You may not exercise your option before the commencement or after the
expiration of its term. The term of your option commences on the Date of Grant
and expires upon the earliest of the following:
(a)three (3) months after the termination of your Continuous Service for any
reason other than your Disability or death, provided that if during any part of
such three (3) month period your option is not exercisable solely because of the
condition set forth in Section 6, your option shall not expire until the earlier
of the Expiration Date or until it shall have been exercisable for an aggregate
period of three (3) months after the termination of your Continuous Service;
(b)twelve (12) months after the termination of your Continuous Service due to
your Disability;
(c)eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates;
(d)the Expiration Date indicated in your Grant Notice; or
(e)the day before the tenth (10th) anniversary of the Date of Grant.
8.Exercise.
(a)You may exercise the vested portion of your option (and the unvested portion
of your option if your Grant Notice so permits) during its term by delivering a
Notice of Exercise (in a form designated by the Company) together with the
exercise price to the Secretary of the Company, or to such other person as the
Company may designate, during regular business hours, together with such
additional documents as the Company may then require.
(b)By exercising your option you agree that, as a condition to any exercise of
your option, the Company may require you to enter into an arrangement providing
for the payment by you to the Company of any tax withholding obligation of the
Company arising by reason of (1) the exercise of your option, (2) the lapse of
any substantial risk of forfeiture to which the shares of Common Stock are
subject at the time of exercise, or (3) the disposition of shares of Common
Stock acquired upon such exercise.
9.Transferability. Your option is not transferable, except by will or by the
laws of descent and distribution, and is exercisable during your life only by
you. Notwithstanding the foregoing, by delivering written notice to the Company,
in a form satisfactory to the Company, you may designate a third party who, in
the event of your death, shall thereafter be entitled to exercise your option.
10.Option Not A Service Contract. Your option is not an employment or service
contract, and nothing in your option shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your employment.
In addition, nothing in your option shall obligate the Company or an Affiliate,
their respective stockholders, Boards of Directors, Officers or Employees to
continue any relationship that you might have as a Director or Consultant for
the Company or an Affiliate.
11.Withholding Obligations.
(a)At the time you exercise your option, in whole or in part, or at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “cashless exercise” pursuant to
a program developed under Regulation T as promulgated by the Federal Reserve
Board to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with the exercise of your
option.
(b)Upon your request and subject to approval by the Company, in its sole
discretion, and compliance with any applicable legal conditions or restrictions,
the Company may withhold from fully vested shares of Common Stock otherwise
issuable to you upon the exercise of your option a number of whole shares of
Common Stock having a Fair Market Value, determined by the Company as of the
date of exercise, not in excess of the minimum amount of tax required to be
withheld by law (or such lower amount as may be necessary to avoid variable
award accounting). If the date of determination of any tax withholding





--------------------------------------------------------------------------------





obligation is deferred to a date later than the date of exercise of your option,
share withholding pursuant to the preceding sentence shall not be permitted
unless you make a proper and timely election under Section 83(b) of the Code,
covering the aggregate number of shares of Common Stock acquired upon such
exercise with respect to which such determination is otherwise deferred, to
accelerate the determination of such tax withholding obligation to the date of
exercise of your option. Notwithstanding the filing of such election, shares of
Common Stock shall be withheld solely from fully vested shares of Common Stock
determined as of the date of exercise of your option that are otherwise issuable
to you upon such exercise. Any adverse consequences to you arising in connection
with such share withholding procedure shall be your sole responsibility.
(c)You may not exercise your option unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied. Accordingly, you may not be able
to exercise your option when desired even though your option is vested, and the
Company shall have no obligation to issue a certificate for such shares of
Common Stock or release such shares of Common Stock from any escrow provided for
herein unless such obligations are satisfied.
12.Notices. Any notices provided for in your option or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by mail by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company.
13.Governing Plan Document. Your option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your option and those of the
Plan, the provisions of the Plan shall control.







